USCA4 Appeal: 20-7593     Doc: 56         Filed: 12/05/2022    Pg: 1 of 17




                                             PUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                              No. 20-7593


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GLORIA PATRICIA TAYLOR,

                            Defendant - Appellant.


        Appeal from the United States District Court for the District of Maryland, at Greenbelt.
        Theodore D. Chuang, District Judge. (8:15-cr-00265-TDC-1; 8:19-cv-00065-TDC)


        Argued: October 25, 2022                                   Decided: December 5, 2022


        Before GREGORY, Chief Judge, and WYNN and THACKER, Circuit Judges.


        Affirmed by published opinion. Judge Thacker wrote the opinion, in which Chief Judge
        Gregory and Judge Wynn joined.


        ARGUED: Stephen Bennett Mercer, RAQUINMERCER LLC, Rockville, Maryland, for
        Appellant.    Christopher Michael Sarma, OFFICE OF THE UNITED STATES
        ATTORNEY, Greenbelt, Maryland, for Appellee. ON BRIEF: Erek L. Barron, United
        States Attorney, Baltimore, Maryland, Kelly O. Hayes, Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022      Pg: 2 of 17




        THACKER, Circuit Judge:

               Appellant Gloria Patricia Taylor (“Appellant”) appeals the district court’s order

        denying relief on her 28 U.S.C. § 2255 motion to vacate, set aside, or correct her sentence.

        Appellant claimed that her trial counsel rendered ineffective assistance by failing to move

        to suppress information obtained from a search warrant that relied, in part, on the

        Government’s warrantless procurement of certain data from her cell phone service

        provider.   Because the Government relied in good faith on court orders issued in

        accordance with the Federal Stored Communications Act (“SCA”), 18 U.S.C. § 2703 et.

        seq., did not request the data in its subpoenas, and the use of a subpoena to obtain the data

        was lawful at the time, we hold the district court’s admission of the challenged evidence

        must be sustained. Thus, any motion to suppress filed before Appellant’s trial would not

        have been meritorious. Therefore, we affirm.

                                                     I.

                                                     A.

               In June 2013, United States Drug Enforcement Administration (“DEA”) agents in

        Tucson, Arizona, notified their Maryland counterparts that a suspicious shipment leaving

        Tucson was scheduled to arrive at a shipping depot in Brentwood, Maryland. On July 1,

        2013, at approximately 7:00am, DEA agents seized three crates containing approximately

        1,387 pounds of marijuana from R&L Carriers, a delivery company located in Baltimore,

        Maryland. Two of the crates were addressed to Royal Gem & Mineral (“Royal Gem”) in

        Landover, Maryland, and the third crate was addressed to Artistique Connection

        (“Artistique”) in Brentwood.

                                                     2
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022      Pg: 3 of 17




               DEA agents in Tucson identified Appellant as a potential suspect because

        surveillance footage captured a vehicle rented in Appellant’s name parked outside the

        Tucson shipping depot when the three crates of marijuana shipped. Investigators then

        subpoenaed Southwest Airlines for Appellant’s travel records and discovered that

        Appellant had booked numerous flights to and from Phoenix, Arizona. Appellant’s flight

        times were consistent with the timing of several shipments from Tucson to various

        locations in Maryland, including to Royal Gem and Artistique.

               As part of its investigation into Appellant, the DEA served several administrative

        subpoenas pursuant to 21 U.S.C. § 876 1 and the SCA on the telecommunications company

        Sprint Corporation (“Sprint”). 2 The SCA prohibits companies that provide electronic

        communication services from disclosing the contents of the information stored on their

        systems, except under certain circumstances where the government may compel a provider

        to disclose such content. See 18 U.S.C. § 2703(a)–(d). Relevant here, the DEA issued

        three subpoenas covering the following periods:

                      • October 9, 2013 to January 6, 2014 (issued on January 7,
                        2014);




               1
                 Pursuant to 21 U.S.C. § 876, “the Attorney General may subpoena witnesses,
        compel the attendance and testimony of witnesses, and require the production of any
        records . . . which the Attorney General finds relevant or material to” an investigation into
        certain “controlled substance” offenses.
               2
                 The Sprint Corporation merged with T-Mobile US, Inc. on April 1, 2020.
        T‑Mobile Completes Merger with Sprint to Create the New T‑Mobile, T-Mobile (Apr. 1,
        2020), https://www.t-mobile.com/news/un-carrier/t-mobile-sprint-one-company (saved as
        ECF opinion attachment).

                                                     3
USCA4 Appeal: 20-7593         Doc: 56          Filed: 12/05/2022      Pg: 4 of 17




                         • January 7, 2014 to February 18, 2014 (issued on February
                           19, 2014); and

                         •    February 19, 2014 to May 14, 2014 (issued on May 15,
                             2014).

        Each subpoena requested “All customers/subscribers for the date range given, provide

        name and street and/or mailing address, Local and long distance telephone connection

        records, including incoming and outgoing calls for: 757-945-6589.” J.A. 954–56. 3

               In response to the subpoenas, Sprint turned over Appellant’s subscriber and account

        information along with “call detail reports” for the requested periods. J.A. 934. The call

        detail reports for the target phone number included the calling number, the called number,

        the digits dialed, the type of call, the start and end time and date for each call, and the

        duration of each call. Additionally, for each of the three subpoenas, Sprint included the

        “repoll” data for every call in the call records. A repoll number “reflects which phone

        switch handled the call,” and each number is associated with a specific metropolitan area

        or areas. Id. For example, repoll number “27” is associated with Oklahoma City,

        Oklahoma and repoll number “40” is associated with Little Rock, Arkansas. The call detail

        reports for Appellant’s phone number showed several of the calls made and received

        between October 2013 and January 2014 were associated with a repoll number of “449,”

        which corresponds to a phone switch for the Phoenix metropolitan area.

               On March 12, 2014, a federal magistrate judge in Maryland issued an administrative

        order pursuant to 18 U.S.C. § 2703(d) requiring the production of historical cellular site


               3
                   Citations to the “J.A.” refer to the Joint Appendix filed by the parties in this appeal.

                                                         4
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022     Pg: 5 of 17




        location information (“CSLI”) for the (757) 945-6589 phone number, which DEA agents

        had linked to Appellant. On May 2, 2014, the Government, using the historical CSLI,

        obtained a prospective Global Positioning System (“GPS”) tracking warrant pursuant to

        Federal Rule of Criminal Procedure 41 4 and 18 U.S.C. § 2703(c)(1)(A), 5 which was

        extended several times. Investigators used the GPS data to determine that Appellant

        travelled to Tucson on July 15, 2014 and returned to Maryland on July 23, 2014. GPS data

        also put Appellant in Tucson again from September 20–23, 2014.

               On September 30, 2014, DEA agents used GPS data to track Appellant to a U-Haul

        facility in Landover, Maryland, where agents observed Appellant rent a U-Haul van. At

        approximately 3:46pm, law enforcement officers saw the same U-Haul parked in

        Appellant’s driveway and watched Appellant and her son unload items from it. At

        approximately 4:43pm, officers observed Appellant and her son removing a large wooden

        crate from the back of the U-Haul. At that point, the officers detained Appellant and her

        son, pending a search and seizure warrant application. The officers then conducted a dog

        sniff, which revealed that the crate contained a suspicious substance. 6       At 4:58pm,


               4
                 Rule 41 permits a magistrate judge to issue a warrant for the installation of a
        tracking device based on a finding of probable cause. Fed. R. Crim. P. 41(d).
               5
                 The SCA authorizes the use of the Federal Rules of Criminal Procedure to
        obtain “a record or other information pertaining to a subscriber or customer” of an
        “electronic communication service.” 18 U.S.C. § 2703(c)(1)(A). The statute itself does
        not preclude the collection of real-time tracking data. See id.
               6
                 The district court separately addressed Appellant’s additional claim that her trial
        counsel failed to file a motion to suppress based on a dog sniff of the U-Haul van from
        inside the curtilage of the residence. However, we denied Appellant’s post-oral argument
        (Continued)
                                                     5
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022     Pg: 6 of 17




        Appellant and her son were informed of their rights pursuant to Miranda v. Arizona, 384

        U.S. 436 (1966). Appellant denied knowing the contents of the crate and refused to let the

        officers search her residence or the U-Haul.

               That same day -- September 30, 2014 -- the Government obtained a search warrant

        (“Search Warrant”) for Appellant’s residence, the U-Haul, the crate, and Appellant’s two

        cars. The Government supported its search warrant application with a seven-page probable

        cause affidavit detailing much of what is described above, including Appellant’s flight

        records, U-Haul rentals, and GPS tracking data.        Officers recovered 286 pounds of

        marijuana from the crate inside the U-Haul. Officers also recovered nine cell phones, two

        drug ledgers, and $30,000 cash from Appellant’s house. On October 1, 2014, Appellant

        provided a written statement in which she admitted responsibility for the items seized from

        her house and the van.

                                                       B.

               On March 14, 2016, a federal grand jury charged Appellant with one count of

        conspiracy to distribute and possess with intent to distribute 1,000 kilograms or more of

        marijuana, in violation of 21 U.S.C. § 846, two counts of using a communications device

        to facilitate narcotics trafficking in violation of 21 U.S.C. § 843(b), and one count of

        possession with intent to distribute 100 kilograms or more of marijuana, in violation of 21

        U.S.C. § 841.




        motion to expand the scope of the certificate of appealability to include this claim.
        Therefore, the claim is not addressed in this appeal.

                                                       6
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022     Pg: 7 of 17




               At trial, R&L Carriers driver James Willis (“Willis”) testified that he regularly

        delivered packages to Appellant. Willis claimed that he first met Appellant when he had

        tried to deliver a crate, but the individuals at the mailing address refused to accept the

        package. Thereafter, Appellant contacted Willis and asked that he meet her across the

        street from the mailing address with the crate. Appellant showed up with a U-Haul rental

        vehicle, and Willis gave her the crate.      According to Willis’s testimony, Appellant

        requested that Willis become her “regular delivery driver” for all future deliveries. J.A.

        479. When law enforcement officers intercepted the three crates of marijuana on July 1,

        2013, R&L Carriers personnel told Willis that officers had found drugs in the crates. Willis

        testified that he confronted Appellant who told him that “she was sorry,” and offered to

        pay Willis $10,000 if he could “snatch” the seized crates and return them to her, but Willis

        refused. Id. at 511–12.

               On April 28, 2016, a jury convicted Appellant of all four counts, and Appellant was

        sentenced to 144 months in prison. Following her conviction, Appellant retained new

        counsel and filed an appeal. On May 23, 2017, we affirmed Appellant’s convictions and

        sentence. United States v. Taylor, 692 F. App’x 114, 118 (4th Cir. 2017) (per curiam).

                                                    C.

               On January 7, 2019, Appellant filed a motion to vacate, set aside, or correct her

        sentence pursuant to 28 U.S.C. § 2255, claiming that her trial counsel had rendered

        ineffective assistance by not moving to suppress information resulting from the Search

        Warrant. Relevant here, Appellant alleged that the Search Warrant application referenced

        cell phone data, including historical CSLI and GPS tracking data, that was collected in

                                                     7
USCA4 Appeal: 20-7593      Doc: 56          Filed: 12/05/2022     Pg: 8 of 17




        violation of the Fourth Amendment. Specifically, Appellant argued that DEA agents had

        (1) collected CSLI pursuant to § 2703(d), in violation of the Fourth Amendment; (2)

        collected GPS real-time tracking data pursuant to Federal Rule of Criminal Procedure 41

        and § 2703(c)(1)(A), rather than pursuant to the Electronic Communications Privacy Act

        (“ECPA”), 18 U.S.C § 3117; 7 and (3) used the GPS real-time tracking data in support of

        the Search Warrant application. Id.

               On March 19, 2020, the district court ordered the Government to supplement the

        record by “filing all of the applications for historical cell site location information,

        including all attachments, that resulted in the issuance” of “four separate orders authorizing

        the production of historical cell site location information.” J.A. 885. The Government

        complied with the order and produced its applications for the § 2703(d) orders directing

        Sprint and other cellular telephone companies to produce Appellant’s historical CSLI.

               On April 17, 2020, the district court denied Appellant’s § 2255 motion, holding that

        a motion to suppress the historical CSLI and GPS tracking data used in the Search Warrant

        application would likely not have been meritorious.         In doing so, the district court

        recognized that our decision in United States v. Graham (Graham I), 796 F.3d 332 (4th

        Cir. 2015) -- rendered after the Government obtained the 2014 § 2703(d) orders and

        warrants at issue, but before the motions deadline and Appellant’s trial -- held that


               7
                 The ECPA provides that a tracking warrant may only order monitoring of the
        device “outside that jurisdiction if the device is installed in that jurisdiction.” 1 U.S.C.
        § 3117(a). Because the scope of the certificate of appealability is limited to whether trial
        counsel rendered ineffective assistance by failing to file a suppression motion based on the
        Government’s allegedly unlawful acquisition of repoll number data, Appellant has not
        pursued this argument in this appeal.
                                                      8
USCA4 Appeal: 20-7593       Doc: 56         Filed: 12/05/2022      Pg: 9 of 17




        “obtaining historical CSLI constitutes a search, such that the Fourth Amendment bars the

        Government from obtaining it ‘without first securing a judicial warrant based on probable

        cause.’” United States v. Taylor, No. 19-0065, 2020 WL 1904710, at *4 (D. Md. Apr. 17,

        2020) (quoting Graham I, 796 F.3d at 360–61). This court, sitting en banc, reversed

        Graham I’s holding a month after Appellant’s trial. United States v. Graham (Graham II),

        824 F.3d 421 (4th Cir. 2016). However, the Supreme Court held in Carpenter v. United

        States, 138 S. Ct. 2206 (2018), that law enforcement must secure a warrant to obtain

        historical CSLI. Id. at 2213; see also United States v. Chavez, 894 F.3d 593, 608 (4th Cir.

        2018) (acknowledging that Carpenter abrogated Graham II).

               Nevertheless, the district court reasoned, “where both the § 2703(d) orders and the

        Search Warrant that explicitly relied on historical CSLI obtained through those orders were

        issued by magistrate judges, the good faith exception likely would have precluded the

        suppression of the historical CSLI and any [of] the fruits of the Search Warrant itself.” Id.

        at *5. As to the GPS real-time tracking data, the district court held that the warrants in

        question were issued under the same probable cause standard that would have applied had

        the agents relied on the ECPA rather than on the SCA. Id. at *6. Alternatively, the district

        court found that even if such use of the SCA were not permissible, the good faith exception

        would apply because the Government reasonably relied on § 2703(d) orders and warrants

        issued by neutral magistrate judges to collect this data. Id. at *7.

                                                     D.

               On May 13, 2020, Appellant filed a motion to alter or amend the judgment pursuant

        to Federal Rule of Civil Procedure 59(e), seeking reconsideration of the district court’s

                                                      9
USCA4 Appeal: 20-7593       Doc: 56         Filed: 12/05/2022      Pg: 10 of 17




        order denying her § 2255 petition. Relevant here, Appellant argued that the Government’s

        applications for historical CSLI pursuant to § 2703(d) of the SCA demonstrated that “DEA

        agents collected historical location information for [Appellant’s] phone based on ‘routing

        numbers’ without first obtaining a § 2703(d) order.” J.A. 922–23. Specifically, Appellant

        points to the part of the application that reads, “[Appellant] was the subscriber for the phone

        in question, which was used in Arizona in 2013 and 2014 at times when airline records

        showed that [Appellant] had traveled there.” Id. at 895.

               On August 17, 2020, the district court ordered the Government to produce the

        subpoenas that it had used to identify (757) 945-6589 as a phone number assigned to

        Appellant. The district court also ordered the Government to provide all documents that

        were produced in response to those subpoenas as well as any other documents that the

        Government used to link Appellant to the target phone number. The Government complied

        by providing the three administrative subpoenas described above.

               On September 14, 2020, the district court denied Appellant’s motion to alter or

        amend the judgment. The district court noted that unlike historical CSLI, repoll data

        “provides only a single point of reference consisting of the major city or metropolitan area

        in which the phone switch used to route the call is located” and does “not include a series

        of time-stamped records created as a mobile phone continuously pings nearby cell towers,

        pinpointing the location within a relatively small area.” Taylor v. United States, No. 19-

        0065, 2020 WL 5513502, at *2 (D. Md. Sept. 14, 2020) (internal quotation marks and

        citations omitted). Thus, because repoll data does “not create a record of [an individual’s]

        physical movements over time,” the district court concluded that it “cannot be deemed to

                                                      10
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022     Pg: 11 of 17




        be historical CSLI.” Id. Accordingly, because the district court determined that repoll data

        was not historical CSLI, it reasoned that the officers did not need a search warrant to

        acquire a subscriber’s repoll numbers.

               Alternatively, the district court concluded that Appellant’s trial counsel could not

        have successfully moved to suppress this information in any event because “the good faith

        exception would clearly apply.” Taylor, 2020 WL 5513502, at *2. The district court

        determined, “even if the repoll information could . . . be deemed to be subject to a higher

        standard,” the Government acted in good faith given that it “did not request location

        information as part of its general request for subscriber information and telephone

        connection records,” and the Government’s “use of a subpoena to obtain the information

        was lawful at the time.” Id.

               Moreover, the district court determined that even if the Government did not

        reference the repoll data in its § 2703(d) application, the order would have nevertheless

        issued because the application referenced Appellant’s flight records, suspicious text

        messages and calls between Appellant and Willis, as well as the surveillance footage

        capturing Appellant’s rental car outside the shipping depot during the July 2013 drug

        shipment. Therefore, given that the § 2703(d) orders would not have been suppressed, the

        district court found that any challenge to the Search Warrant authorizing the search of

        Appellant’s house was equally without merit.

                                                    E.

               On December 21, 2020, Appellant filed a brief in this court pursuant to Local Rule

        22(a) requesting a certificate of appealability in accordance with 28 U.S.C. § 2253(c)(2).

                                                    11
USCA4 Appeal: 20-7593      Doc: 56          Filed: 12/05/2022     Pg: 12 of 17




        Appellant argued that obtaining repoll data pursuant to an administrative subpoena

        represented an intrusion on “protected location information” and that the district court had

        been wrong to deny her Rule 59(e) motion. Appellant’s Informal Opening Br. at 9. On

        January 19, 2022, we granted Appellant’s motion for a certificate of appealability, limited

        to the following issue: “Whether trial counsel rendered ineffective assistance by failing to

        file [a] suppression motion based on [the] Government’s allegedly unlawful acquisition of

        repoll number data.” ECF No. 15.

                                                     II.

               We review a district court’s denial of a Rule 59(e) motion to alter or amend a

        judgment for abuse of discretion standard. Wicomico Nursing Home v. Padilla, 910 F.3d

        739, 750 (4th Cir. 2018). We review any legal conclusions as to whether certain law

        enforcement conduct infringes Fourth Amendment rights de novo.                 United States

        v. Breza, 308 F.3d 430, 433 (4th Cir. 2002).

                                                     III.

                                                     A.

               The Sixth Amendment right to counsel guarantees not only the presence of a lawyer,

        but also the effective assistance of counsel. See Strickland v. Washington, 466 U.S. 668,

        685 (1984). To succeed on a claim of ineffective assistance of counsel, a movant must

        show that (1) counsel’s performance was constitutionally deficient, and (2) such deficient

        performance prejudiced her defense. Id. at 687–88, 692. Where the claim of ineffective

        assistance is based on counsel’s failure to file a suppression motion, in order to satisfy the

        prejudice prong, the movant must show “(1) the [suppression] motion was meritorious and

                                                     12
USCA4 Appeal: 20-7593      Doc: 56          Filed: 12/05/2022      Pg: 13 of 17




        likely would have been granted, and (2) a reasonable probability that granting the motion

        would have affected the outcome of [her] trial.” United States v. Pressley, 990 F.3d 383,

        388 (4th Cir. 2021) (first alteration in original) (internal quotation marks omitted).

               Here, Appellant argues that her trial counsel rendered ineffective assistance by

        failing to file a suppression motion based on the Government’s allegedly unlawful

        acquisition of her repoll number data.        Appellant contends that the Government’s

        warrantless procurement of her repoll data from her cell phone service provider was an

        unreasonable search in violation of the Fourth Amendment.

               The Fourth Amendment protects individuals against “unreasonable searches and

        seizures.” U.S. Const. amend. IV.          A “search” occurs for purposes of the Fourth

        Amendment where the government violates a person’s “reasonable expectation of

        privacy.” Katz v. United States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring); see also

        Kyllo v. United States, 533 U.S. 27, 33–34 (2001). Generally, government agents cannot

        execute a search without first obtaining a warrant based on “probable cause.” U.S. Const.

        amend IV; see also Smith v. Travelpiece, 31 F.4th 878, 884 (4th Cir. 2022). Warrantless

        searches are “per se unreasonable” unless they fall within one of the “few specifically

        established and well-delineated exceptions” to the Fourth Amendment’s warrant

        requirement. United States v. Davis, 690 F.3d 226, 241–42 (4th Cir. 2012) (internal

        quotation marks omitted).

               The exclusionary rule is a judicially created remedy that “prevents the government

        from using evidence obtained as a result of an illegal search against the victim of that

        search.” United States v. Bullette, 854 F.3d 261, 265 (4th Cir. 2017) (citing Utah v. Strieff,

                                                     13
USCA4 Appeal: 20-7593       Doc: 56          Filed: 12/05/2022      Pg: 14 of 17




        579 U.S. 232, 237 (2016)); see also United States v. Riley, 920 F.3d 200, 205 (4th Cir.

        2019). This includes “both the primary evidence obtained as a direct result of an illegal

        search . . . and . . . evidence later discovered and found to be derivative of an illegality, the

        so-called fruit of the poisonous tree.” Strieff, 579 U.S. at 237 (internal quotation marks

        omitted).

               However, an exception to the exclusionary rule exists where government agents

        acted with an objectively reasonable “good faith” belief that their conduct was lawful.

        Davis v. United States, 564 U.S. 229, 238 (2011); see also United States v. Brunson, 968

        F.3d 325, 334 (4th Cir. 2020). This “good faith exception” has been applied to evidence

        obtained “in objectively reasonable reliance upon a statute authorizing warrantless

        administrative searches, but where the statute is ultimately found to violate the Fourth

        Amendment.” Illinois v. Krull, 480 U.S. 340, 342 (1987). And “[u]nless a statute is clearly

        unconstitutional, an officer cannot be expected to question the judgment of the legislature

        that passed the law.” Id. at 349–50.

                                                       B.

               The Government obtained Appellant’s repoll number data through use of

        administrative subpoenas issued pursuant to the SCA. The SCA provides “an avenue for

        law enforcement entities to compel a provider of electronic communication services to

        disclose” certain telecommunications records. In re Application of U.S. for an Ord.

        Pursuant to 18 U.S.C. Section 2703(d) (Application for Section 2703(d) Ord.), 707 F.3d

        283, 287 (4th Cir. 2013). In seeking access to basic subscriber information, the government

        need not give prior notice to the subscriber or customer. 18 U.S.C. § 2703(c)(3). Rather,

                                                       14
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022      Pg: 15 of 17




        governmental entities may use an administrative subpoena to obtain basic subscriber

        information, including a subscriber’s name, address, telephone number or other subscriber

        number or identity, a subscriber’s length of service and the types of services the subscriber

        or customer utilized. Id. §§ 2703(c)(2)(A)–(F), 2703(d).

               To procure other information pertaining to a subscriber or customer without

        consent, the government must secure either a probable cause warrant or a court order. 18

        U.S.C. § 2703(c)(1). However, the statute offers no express direction as to when the

        government should seek a warrant versus a § 2703(d) order. A §2703(d) court order will

        issue where the agency provides “specific and articulable facts showing that there are

        reasonable grounds to believe” that the records sought “are relevant and material to an

        ongoing criminal investigation.” Id. § 2703(d). This standard is less stringent than the

        probable cause standard generally required for a search warrant. See Application for

        Section 2703(d) Ord., 707 F.3d at 287 (“This is essentially a reasonable suspicion

        standard.”).

               We have not yet addressed whether an individual has a reasonable expectation of

        privacy in her repoll number data, and we need not do so today. Even assuming that repoll

        data is subject to the greater protection of a court-approved warrant, the Government

        lawfully obtained the information at issue here in good faith reliance on pre-Graham I court

        orders and subpoenas issued in accordance with the SCA. When the Government served

        administrative subpoenas on Sprint in 2014, it acted in good faith pursuant to the SCA,

        which permits the collection of certain subscriber information through a subpoena. At that

        point, we had not yet decided Graham I, and the Supreme Court “consistently ha[d] held

                                                     15
USCA4 Appeal: 20-7593      Doc: 56         Filed: 12/05/2022      Pg: 16 of 17




        that a person has no legitimate expectation of privacy in information he voluntarily turns

        over to third parties.” Smith v. Maryland, 442 U.S. 735, 743–44 (1979) (holding that use

        of pen register was not a “search” for Fourth Amendment purposes); United States v.

        Miller, 425 U.S. 435, 442–43 (1976) (holding that the government could obtain bank

        records through a subpoena); see also United States v. Felder, 993 F.3d 57, 75–76 (2d Cir.

        2021) (“Prior to Carpenter, all five courts of appeals to have considered the question relied

        on [the third-party] doctrine in holding that government acquisition of historical cell-site

        location information from third parties was not subject to the Fourth Amendment’s warrant

        requirement.”) (citing United States v. Graham (Graham II), 824 F.3d 421, 424–25 (4th

        Cir. 2016)). Thus, until the Supreme Court declined “to extend Smith and Miller to the

        collection of CSLI,” Carpenter v. United States, 138 S. Ct. 2206, 2220 (2018), law

        enforcement officers had reason to believe that they could collect information from a cell

        phone provider as long as they complied with the SCA. See United States v. Chavez, 894

        F.3d 593, 608 (4th Cir. 2018) (holding that historical CSLI collected through the SCA and

        court orders before Graham I and Carpenter was subject to the good faith exception).

               Indeed, in Graham I, we affirmed the district court’s admission of CSLI data

        because the government relied in good faith on a facially valid § 2703(d) court order.

               Here, the subpoenas sought “All customers/subscribers for the date range given,

        provide name and street and/or mailing address, Local and long distance telephone

        connection records, including incoming and outgoing calls for: 757-945-6589,” J.A. 954–

        56, all of which is permitted subscriber information under the SCA, 18 U.S.C. §

        2703(c)(2)(A)–(F). The Government never expressly requested repoll data from Sprint via

                                                     16
USCA4 Appeal: 20-7593       Doc: 56         Filed: 12/05/2022      Pg: 17 of 17




        a subpoena. Therefore, any motion to suppress filed before Appellant’s trial would not

        have been meritorious, even in light of Graham I, because the officers had reason to believe

        in 2014 that it was lawful to collect this information through an administrative subpoena.

               But Appellant asks this court to look past the language of the subpoenas and find

        that the agents here were “on notice after Sprint’s responsive production to the first

        subpoena . . . that Sprint includes repoll location data in response to an administrative

        subpoena.” Appellant’s Opening Br. at 9. While this may be true, even if Sprint did

        routinely turn over such information, Appellant has not identified any legal obligation the

        Government had to ask Sprint to stop doing so. Rather, the Government’s subpoenas ask

        for statutorily authorized materials. The Government cannot be held responsible when a

        subpoena recipient exceeds the bounds of a subpoena and produces more information than

        was requested or required. Coolidge v. New Hampshire, 403 U.S. 443, 487–90 (1971)

        (holding that police who obtained evidence voluntarily from a suspect’s wife did not need

        a search warrant because the officers exerted no effort to coerce or dominate her and were

        not obligated to refuse her offer to take the evidence). Accordingly, we hold that the district

        court did not err by concluding that a motion to suppress would not have been meritorious

        because the good faith exception applies.

                                                     IV.

               For the foregoing reasons, the district court’s order denying Appellant’s motion to

        alter or amend the judgment is

                                                                                         AFFIRMED.



                                                      17